Citation Nr: 1430317	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  06-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Basic eligibility to nonservice-connected pension benefits from May 24, 2010.

2.  Basic eligibility to nonservice-connected pension benefits prior to May 24, 2010.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2011, at which time it was remanded to comply with the Veteran's request for a hearing before a Veterans Law Judge (VLJ).  At a February 2012 hearing, the undersigned VLJ noted that the Veteran was presently incarcerated and unable to appear for the hearing and found good cause to take argument from the Veteran's accredited representative in this case.  Furthermore, the accredited representative acknowledged that the statement he presented on the Veteran's behalf would be the Veteran's hearing on these appellate issues.  A transcript of this hearing has been associated with the Veteran's claims folder.

In November 2011, the Board also directed that a statement of the case (SOC) be promulgated for the nonservice-connected pension claim as required by the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was subsequently issued in this case in December 2011, and the Veteran perfected his appeal as to this claim by filing a timely Substantive Appeal in January 2012.  Moreover, the nonservice-connected pension claim was noted as an appellate issue at the February 2012 Board hearing.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

In June 2012, the Board denied the Veteran's claim for nonservice-connected pension.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  However, as he did not challenge the Board's denial of service connection for a back disorder, residuals of ruptured appendix, elevated cholesterol, blood clot of the left leg, an acquired psychiatric disorder, hypertension and skin cancer, these claims were considered by the Court to have been abandoned.  
In a December 2013 Memorandum Decision, the Court vacated the Board's June 2012 denial of nonservice-connected pension and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional treatment records from the Texas Department of Criminal Justice located in Virtual VA, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board recognizes that the additional treatment records associated with Virtual VA have not been considered by the agency of original jurisdiction (AOJ) with respect to the issues on appeal.  However, as the Board herein grants basic eligibility to nonservice-connected pension benefits from May 24, 2010, there is no prejudice to the Veteran in the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the AOJ will have the opportunity to consider this evidence on remand with respect to the issue of basic eligibility to nonservice-connected pension benefits prior to May 24, 2010.

The issue of entitlement to nonservice-connected pension prior to May 24, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran had 90 days of active duty during the Vietnam era and is 65 years old as of May 24, 2010.



CONCLUSION OF LAW

From May 24, 2010, the criteria for basic eligibility for nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1505(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.666 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant basic eligibility for nonservice-connected pension benefits from May 24, 2010 herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Pursuant to U.S.C.A. § 1513(a), pension is payable to a Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  

Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3) . 

In this case, the record does reflect the Veteran is over 65 years of age and served for 90 days or more during a period of war.  However, the record also reflects he has been incarcerated throughout the pendency of this case, to include at the time he submitted his claim for nonservice-connected pension benefits.  Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a) ; 38 C.F.R. § 3.666 ; see also Latham v. Brown, 4 Vet. App. 265 (1993).  Based on such law, the Board denied entitlement to nonservice-connected pension benefits in the June 2012 decision. 

However, in the December 2013 Memorandum Decision, the Court observed that nowhere in the statues setting forth the requirements for pension eligibility is there a clause stating that an incarcerated veteran was not eligible for basic entitlement to pension.  The Court, in relying on Shepard v. Shinseki, 26 Vet.App. 159, 163-68 (2013), found that a benefit payment and entitlement to payment were two wholly separate things and, although a veteran's pension payment may be withheld permanently or redirected to family members, his basic entitlement to that pension did not vanish merely because he was incarcerated.  The Court concluded that basic pension eligibility and its appurtenant rights survive a veteran's imprisonment even if the veteran's right to receive payment does not.  38 U.S.C. § 1505(a),(b).  Consequently, the Court vacated the Board's denial of nonservice-connected pension and remanded the case for the Board to consider whether the Veteran meets the requirements for basic entitlement to pension.  

Therefore, consistent with the Court's determination in the December 2013 Memorandum Decision, the Board finds that, as the Veteran turned 65 years of age on May 24, 2010, and served for 90 days or more during a period of war, he meets the basic eligibility requirements for nonservice-connected pension from May 24, 2010.  Thus, to this extent, the appeal is granted from that date.   


ORDER

As of May 24, 2010, basic eligibility for nonservice-connected pension is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As noted above, a claim for a permanent and total disability rating for nonservice-connected pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability). 

Prior to May 24, 2010, it must be determined whether the Veteran is entitled to a permanent and total disability rating for nonservice-connected pension purposes due to his nonservice-connected disabilities that he claims prevent him from working.  As it does not appear that the AOJ has fully developed this matter, it must be returned for any necessary development, to include obtaining any additional medical evidence, examinations, and/or opinions necessary to rate each of the Veteran's nonservice-connected disabilities.  See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thereafter, the AOJ must readjudicate the Veteran's claim in light of the additional evidence.  

Accordingly, the case is REMANDED for the following action:
 
The AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits prior to May 24, 2010, to include obtaining any medical evidence, examinations, and/or opinions necessary to assign a rating for each the Veteran's nonservice-connected disabilities.  Thereafter, the AOJ should readjudicate the Veteran's claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes prior to May 24, 2010.  If the determination remains adverse, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


